UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7066


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICHARD LAMONT LIGHTY, a/k/a Black, a/k/a Young, a/k/a
Richard Dock, a/k/a Bro, a/k/a Richard Duck, a/k/a Melvin,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:04-cr-00072-sgw-1)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lamont Lighty, Appellant Pro Se.   Thomas Lin Eckert,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard    Lamont    Lighty    appeals   the   district    court’s

orders denying his 18 U.S.C. § 3582(c) (2000) motion and his

motion for reconsideration.           We have reviewed the record and

find   no   reversible   error.       Accordingly,    we    affirm    for   the

reasons stated by the district court.           United States v. Lighty,

No. 7:04-cr-00072-sgw-1 (W.D. Va. May 23, 2008; June 13, 2008).

We   dispense   with   oral     argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2